DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 16-19are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Automatic Plaque Detection in IVOCT Pullbacks Using Convolutional Neural .
As to claim 13, Gessert discloses a medical imaging system comprising:
	a scanner operable to collect optical coherence tomography (OCT) imaging data of a plaque (section II.A.);
	a memory storing a trained neural network configured to separate visual characteristics from content of an image (section II.C.; a neural network is a computer program or algorithm, and therefore it must be stored in some sort of memory in order to operate); and
	a processor communicably coupled to the scanner and the memory (sections II.A.-II.C.; the collection of OCT images, preprocessing of the images and implementation of neural networks must utilize some sort of processor), wherein the processor is configured to:
	receive the OCT imaging data from the scanner (section II.A.);
	generate a sequentially ordered set of OCT images from the OCT imaging data, where a subset of the OCT images depicts the plaque (section II.A.; section III., first paragraph, Fig.4; the images are acquired as the OCT probe is pulled back, producing slices, and therefore the images are sequentially ordered);
	identify, via the trained neural network, the subset of OCT images depicting the plaque (section IV.E.; Fig.4, right side).
	Gessert does not disclose:
	generate, via the trained neural network, a bounding box circumscribing the plaque in each OCT image in the subset of OCT images; and

	However, this is well known in the art.  For example, Li teaches:
	generate, via the trained neural network, a bounding box circumscribing the plaque in each OCT image in the subset of OCT images (section 2.3, first paragraph; Fig.6, right side; the plaques are marked with boxes); and
	determine, for each OCT image in the subset of OCT images, start and end coordinates for the plaque based on the bounding box (section 2.3, first paragraph, coordinates for the boxes).
	Li’s approach provides a powerful tool for clinical cardiovascular vulnerable plaques diagnosis (Li: section 4).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gessert’s according to Li.
As to claim 14, Gessert discloses the medical imaging system of claim 13, wherein the OCT imaging data includes 3D volumetric imaging data; and
	the sequentially ordered set of OCT images includes 2D image slices of the 3D volumetric imaging data (Gessert’s system continuously obtains OCT images upon pullback of the OCT probe, section II.A. They are arranged as B-scan, which is a 2D image.  When they are stacked, Fig.4, they form a 3D volumetric image).
As to claim 16, Gessert and Li render obvious the medical imaging system of claim 13, further comprising:
	a display device communicably coupled to the processor, the display device including a display area (inherent, as the images such as Fig.4 of Gessert and Fig.6 of Li must be displayed on some kind of display device),

	include, for each OCT image in the subset of OCT images, visual indicators at the start and end coordinates (Li: section 2.3, first paragraph; Fig.6, right side; the plaques are marked with boxes of which the coordinates are known); and
	display, via the display area of the display device, the subset of OCT images including the visual indicators (Li: section 2.3, first paragraph; Fig.6, right side; the plaques are marked with boxes of which the coordinates are known).
As to claim 17, Gessert discloses the medical imaging system of claim 13, wherein identifying the subset of OCT images depicting the plaque includes:
	identifying a series of OCT images, the series of OCT images including at least five sequential OCT images depicting the plaque (section II.A.); and
	adding the series of OCT images to the subset of OCT images (Fig.4).
	Although Gessert does not explicitly mention “five sequential OCT images”, this is within the scope of Gessert’s description as Gessert refers to “the large number of slices in every pullback” (page 427, right column, first complete sentence), and as further evident in Fig.4
As to claim 18, Gessert discloses the medical imaging system of claim 13, wherein the processor is further configured to: identify a series of OCT images in the sequentially ordered set of OCT images, the series of OCT images including at least five sequential OCT images, wherein at least a first OCT image and a last OCT image are identified as including the plaque, and only one remaining OCT image is indicated as including no plaque (page 427, right column, last full paragraph, binary classification as “plaque” and “no plaque”; Fig.4); and
	indicate the plaque in each OCT image in the series of OCT images (Fig.4).
As to claim 19, Gessert discloses the medical imaging system of claim 13, wherein the processor is further configured to: identify a series of OCT images in the sequentially ordered set of OCT images, the series of OCT images including a sequential ordering of a first OCT image, a second OCT image, and a third OCT image, where the second OCT image is identified as including the plaque, and the first OCT image and the third OCT image are identified as including no plaque; and indicate no plaque in each OCT image in the series of OCT images (Fig.4).

Claims 1-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gessert in combination with Li and U.S. Patent Application Publication 20160078309 to Feldman et al. (hereinafter referred to as “Feldman”).
As to claim 1, Gessert discloses a method for a trained neural network, the method comprising:
	acquiring an optical coherence tomography (OCT) image slice of an artery (page 427, right column, last full paragraph; Fig.4, caption);
	identifying one or more image features of the OCT image slice with the trained neural network (section IV.D.); and
	responsive to the one or more image features indicating a fibrous plaque (section IV.E.):
		segmenting OCT image slice into a plurality of regions with the trained neural network, the plurality of regions including a first region depicting the fibrous plaque (section IV.E., Fig.4; in classifying the plurality of regions, the regions are segmented).
	Gessert does not disclose determining start and end coordinates for the fibrous plaque based on the first region.  However, this is well known in the art.  For example, Li teaches 
	Gessert does not disclose that the fibrous plaque is a thin-cap fibroatheroma (TCFA).  However, thin-cap fibroatheromas are well known fibrous plaques.  For example, Feldman describes a thin-cap fibroatheroma as a well known vulnerable plaque ([0003]).  Feldman states that IVOCT is the only imaging technology that can provide resolution sufficient enough to image thin-cap fibroatheromas ([0005]).  As Gessert utilizes IVOCT (section II.A.), it would have been obvious to one of ordinary skill in the art to apply Gessert’s method to detect thin-cap fibroatheromas.  
As to claim 2, Gessert discloses the method of claim 1, wherein the plurality of regions further includes one or more second regions, the one or more second regions respectively depicting one or more healthy portions of the artery (Fig.4, caption; green indicate regions without plaque).
As to claim 3, Gessert and Feldman render obvious the method of claim 1, wherein the plurality of regions further includes one or more third regions, the one or more third regions respectively depicting one or more additional TCFAs (Fig.4 of Gessert, caption; red indicates regions with plaque; see discussion above of Feldman with regard to TCFAs).
As to claim 4, Gessert discloses the method of claim 1, wherein the OCT image slice is one of a series of OCT image slices, where the series of OCT image slices is sequentially ordered 
As to claim 5, Gessert, Li and Feldman render obvious the method of claim 4, further comprising:
	acquiring remaining OCT image slices in the series of OCT image slices (Gessert: page 427, right column, last full paragraph; Fig.4, caption; section I., slices obtained during pullback);
	identifying, for each of the remaining OCT image slices, one or more additional image features with the trained neural network (Gessert: section IV.D); and
	responsive to the one or more additional image features indicating the TCFA in a subset of the remaining OCT image slices (Gessert: section IV.E.  Feldman: [0003], as noted above in the discussion of claim 1):
		segmenting the subset of the remaining OCT image slices into an additional plurality of regions with the trained neural network, the additional plurality of regions including one or more additional first regions, each of the one or more additional first regions depicting the TCFA (Gessert: section IV.E., Fig.4; in classifying the plurality of regions, the regions are segmented), and 
		determining, for each remaining OCT image slice in the subset of the remaining OCT image slices, additional start and end coordinates for the TCFA based on the one or more additional first regions (Li: section 2.3, first paragraph; Fig.6, right side; as noted above in the discussion of claim 1).
As to claim 6, Gessert and Feldman render obvious the method of claim 5, wherein the additional plurality of regions further includes one or more third regions, the one or more third 
As to claim 7, Gessert and Li render obvious the method of claim 1, wherein the first region is bounded by a rectangular bounding box (Li: Fig.6, right side).
As to claim 8 Gessert, Li and Feldman render obvious the method of claim 7, wherein identifying the TCFA start and end coordinates includes:
	determining coordinates along each of two opposite sides of the rectangular bounding box, the two opposite sides being perpendicular to a length of the TCF A in polar coordinates (section 2.3, first paragraph; Fig.6, right side; the plaques are marked with boxes of which the coordinates are known; the IVOCT images shown in Fig.6 must be in polar coordinates as they are “unrolled” images, similar to those depicted in Applicant’s Figs 5 and 6, and Gessert’s Fig.1, bottom row).
As to claim 9, Gessert discloses a method, comprising:
	training a neural network (section II.C.) to identify a fibrous plaque in optical coherence tomography (OCT) image slices (section II.D.), where identifying the TCFA includes:
		identifying TCFA features in the OCT image slices (section IV.D.); and
	receiving a particular OCT image slice depicting a particular fibrous plaque (page 427, right column, last full paragraph; Fig.4, caption); and
	identifying the particular fibrous plaque in the particular OCT image slice using the trained neural network (section IV.E., Fig.4).
	Gessert does not disclose generating bounding boxes in the OCT image slices for the plaque based on the plaque features.  However, this is well known in the art, as evidenced by Li (section 2.3, first paragraph; Fig.6, right side).  It would have been obvious to one of ordinary 
	Gessert does not disclose that the fibrous plaque is a thin-cap fibroatheroma (TCFA).  However, thin-cap fibroatheromas are well known fibrous plaques.  For example, Feldman describes a thin-cap fibroatheroma as a well known vulnerable plaque ([0003]).  Feldman states that IVOCT is the only imaging technology that can provide resolution sufficient enough to image thin-cap fibroatheromas ([0005]).  As Gessert utilizes IVOCT (section II.A.), it would have been obvious to one of ordinary skill in the art to apply Gessert’s method to detect thin-cap fibroatheromas.
As to claim 10, Gessert discloses the method of claim 9, wherein the neural network is a convolutional neural network (section II.E.; section V).
As to claim 11, Gessert and Feldman render obvious the method of claim 9, further comprising:
	receiving a dataset including training OCT image slices, each of the training OCT image slices including one or more provisional TCFA regions, wherein the neural network is trained based on the received dataset (Gessert: page 427, right column, last full paragraph.  Feldman: [0003], as noted above in the discussion of claim 1).
As to claim 12, Gessert and Feldman render obvious the method of claim 11, wherein the one or more provisional TCFA regions are respectively received from one or more medical professionals (Gessert: abstract, “three trained experts”; page 427, right column, last full paragraph, “trained experts”.  Feldman: [0003], as noted above in the discussion of claim 1).
As to claim 15, Gessert discloses the medical imaging system of claim 13, but does not disclose wherein the plaque is a thin-cap fibroatheroma.  However, thin-cap fibroatheromas are well known plaques.  For example, Feldman describes a thin-cap fibroatheroma as a well known vulnerable plaque ([0003]).  Feldman states that IVOCT is the only imaging technology that can provide resolution sufficient enough to image thin-cap fibroatheromas ([0005]).  As Gessert utilizes IVOCT (section II.A.), it would have been obvious to one of ordinary skill in the art to apply Gessert’s method to detect thin-cap fibroatheromas.
As to claim 20, Gessert and Li render obvious the medical imaging system of claim 13, wherein the start and end coordinates are polar coordinates (section 2.3, first paragraph; Fig.6, right side; the plaques are marked with boxes of which the coordinates are known; the IVOCT images shown in Fig.6 must be in polar coordinates as they are “unrolled” images, similar to those depicted in Applicant’s Figs 5 and 6, and Gessert’s Fig.1, bottom row).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665